 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   REBECCA LOU RYAN,                                  Case No. 1:19-cv-00973-SAB

 9                  Plaintiff,                          ORDER DISCHARGING JUNE 4, 2021
                                                        ORDER TO SHOW CAUSE
10           v.
                                                        (ECF Nos. 27, 28)
11   COMMISSIONER OF SOCIAL SECURITY,

12                  Defendant.

13

14          On May 18, 2021, Shellie Lott (“Petitioner”) filed a motion seeking attorney fees in this

15 matter. (ECF No. 24.) The motion did not inform Plaintiff that she could file an objection to the

16 motion. On May 24, 2021, an order issued informing Plaintiff that she could file objections to

17 the motion for attorney fees and requiring Petitioner to serve a copy on Plaintiff within five days

18 and promptly file proof of service. (ECF No. 25.) On June 4, 2021, an order to show cause

19 issued requiring Petitioner to show cause why monetary sanctions should not issue for the failure
20 to comply with the June 4, 2021 order. (ECF No. 27.) On June 7, 2021, a response to the order

21 to show cause was filed. (ECF No. 28.)

22          Upon review of the response, the June 4, 2021 order to show cause is HEREBY

23 DISCHARGED.

24
     IT IS SO ORDERED.
25

26 Dated:     June 8, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
